Order filed September 27, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00621-CV
                                   ____________

IN THE MATTER OF THE MARRIAGE OF GARY GOSINE AND EMMA
                        MAE GOSINE


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 15-FD-2502

                                    ORDER

      The notice of appeal in this case was filed August 8, 2016. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before October 12, 2016. See Tex. R. App. P. 5. If appellant fails
to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM